                                                                               MAY 0 3 Z019
                                                                                SUSAN V. SOOnQ
                                                                              CLERK US. DISTRICT COURT
                                                                           NOrS DISTRICT OF CALIFORNIA
                                                                                      OAKLAND




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  United States of America
                                                    Case No. 19-mi-70672-MAG-l (KAW)
          V.



  GREG RICHARD BOYD,                                Charging District's Case No.
                 Defendant.                         0977 1:06 CR00028-00I




                        COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the District of Montana .

The defendant may need an interpreter for this language: None.

       The defendant:         [ ]will retain an attorney.

                              [X]is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district                                       .
Dated: May 3,2019                                                          A]                "
                                                KANDfe^. WESTMORE
                                                United States Magistrate Judge
